TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00723-CR



Ailsa Sawyer, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 2023408, HONORABLE BRENDA P. KENNEDY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Ailsa Sawyer seeks to appeal from a judgment of conviction for possession of
cocaine.  Sentence was imposed on September 24, 2003.  There was no motion for new trial.  The
deadline for perfecting appeal was therefore November 24, 2003.  Tex. R. App. P. 26.2(a)(1).  On
December 12, 2003, appellant filed a pro se motion for out-of-time appeal.  Even if this motion is
treated as a notice of appeal, it was not timely filed, and we therefore lack jurisdiction to dispose of
the purported appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.
Crim. App. 1996).

The appeal is dismissed.


				__________________________________________
				Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   December 9, 2004
Do Not Publish